Per Curiam.

Appeal from a judgment of the Supreme Court entered upon a verdict of no cause of action in a personal injury negligence action. Appellant’s brief poses the issue as follows: “ This Appeal is based almost entirely upon the events that occurred when [the] attorney for the defendant Marilyn Hanna, arose to deliver his summation. Up to that point the trial had progressed in a fairly routine fashion ”. The existence of household liability insurance had been alluded to without objection on the part of anyone and statements contradictory of testimony given by Mrs. Hanna, when called as a witness for the plaintiff, her granddaughter, had been proven. All of the three highly experienced attorneys in the case share responsibility for the conduct of the trial that led to the summations complained of. The summations did, indeed, so far emphasize the questions of credibility and the suggestions of collusion as to overshadow the basic issues of liability respecting the infant plaintiff’s cause of action. This diverted emphasis was heightened by interruptions of the summations by objections and by protracted colloquies by counsel and the court, and, further, on two occasions, when the jurors were excused and colloquies were continued in the courtroom and also, apparently, in off-the-record conferences in chambers. Under the circumstances a new trial must be had. Judgment reversed, on the law and the facts and in the interests of justice, and a new trial ordered, with costs to abide the event. Gibson, P. J., Herlihy, Aulisi and Gabrielli, JJ., *916concur in memorandum Per Curiam; Reynolds, J., dissents and votes to affirm in the following memorandum: